 

Exhibit 10.45

HERBALIFE INTERNATIONAL OF AMERICA, INC.

EXECUTIVE OFFICER SEVERANCE PLAN

1.

PURPOSE

The purpose of this Executive Officer Severance Plan (the “Plan”) for executive
officers of HERBALIFE INTERNATIONAL OF AMERICA, INC. (the “Company”) is to
provide severance benefits to designated executive officers of HERBALIFE
INTERNATIONAL OF AMERICA, INC., or its subsidiaries or Affiliates, upon their
termination of employment under the specified circumstances described below.

2.

EFFECTIVE DATE

As approved by the Compensation Committee of the Board of Directors of Herbalife
Ltd. (the “Compensation Committee”) to be effective as of November 1, 2016 (the
“Effective Date”).

3.

ELIGIBILITY

To qualify for severance benefits under this Plan, an individual must be an
executive officer of the Company (other than the Executive Chairman of the
Company who shall not qualify for severance benefits under this Plan)
specifically designated as eligible to participate in the Plan pursuant to
notification in writing from the Compensation Committee (each, an “Executive”).

4.

NO DUTY TO MITIGATE

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Plan and, except as provided in Section 9,
such amounts shall not be reduced whether or not the Executive obtains other
employment.

1

--------------------------------------------------------------------------------

 

5.

FULL SETTLEMENT/RELEASE

The Executive shall only be entitled to receive payments under Section 6,
respectively, if Executive: (a) executes within forty-five (45) days of the Date
of Termination a general release of claims against the Company, its
subsidiaries, Affiliates, officers, directors and shareholders, in a form and of
a scope determined by the Company in its sole discretion, and such release
becomes effective and irrevocable in accordance with its terms within sixty (60)
days of the Date of Termination; (b) has returned all Company property,
confidential information and documentation to the Company; (c) continues to
comply with the provisions of any employment, non-disclosure or non-solicitation
agreement and/or policy; and (d) provides the Company with a signed, written
resignation of Executive’s status as an officer of the Company or any of its
Affiliates, if applicable. In the event that the Company determines that
Executive has breached, or has threatened to breach, any material provision of
the aforementioned restrictive covenants set forth in a separate written
agreement or policy, the Company shall immediately terminate all payments and
benefits and Executive shall no longer be entitled to such benefits. Such
termination of benefits shall be in addition to any and all legal and equitable
remedies available to the Company, including injunctive relief.

6.

SEVERANCE BENEFITS

An Executive shall be entitled severance payments as follows:

 

(a)

Termination without Cause or for Good Reason. In the event the Executive’s
employment is terminated by the Company without Cause (other than in connection
with Executive’s death or Disability) or by Executive for Good Reason, the
Executive shall be entitled to all Accrued Obligations, plus a lump sum
severance payment equal to the multiple of the Executive’s annualized Base
Salary set forth across from such Executive’s title on Schedule A (if no
multiple is listed on Schedule A, the multiple shall be deemed to be 0.75 times
initial and 50% of that level after 5 years of Plan participation), payable on
the sixtieth (60th) day following the Date of Termination, plus payment of a
pro-rata annual cash bonus payment for the fiscal year in which the Date of
Termination occurs (based on the actual performance of the Company over the
entire year and the number of days worked by the Executive in such year),
payable at the same time as bonuses are paid to executives generally for such
year.  Payment of the severance payments described in the preceding sentence is
subject to and conditioned upon the requirements set forth in Section 5 and
shall be in lieu of any termination or severance payments or benefits for which
Executive may be eligible under any of the plans, policies or programs of the
Company or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation.

 

(b)

Termination as a Result of Death, Disability, Cause or Voluntary Resignation. If
the Executive’s employment is terminated for Cause or as a result of the
Executive’s death or Disability or resignation without Good Reason, then
Executive’s participation in this Plan shall terminate and Executive shall
receive no payments hereunder other than payment of any Accrued Obligations.

2

--------------------------------------------------------------------------------

 

The severance benefits available under the Plan are the maximum made available
by the Company in the event of an Executive’s termination of employment. To the
extent that an Executive’s employment agreement or offer letter or any federal,
state or local law requires the Company to make payment to an Executive because
of involuntary termination of employment, or in accordance with a federal or
state plant closing type law (e.g., the WARN Act) then the severance benefits
available under this Plan will be reduced by the amount of such required
payment(s).

In the event an Executive receives any payments pursuant to this Plan in error,
the Executive shall promptly return any and all such mistaken payments.

7.

SECTION 409A

The Company makes no representations or warranties to any Executive with respect
to any tax, economic or legal consequences of this Plan or any payments or other
benefits provided hereunder, including without limitation under Section 409A of
the Internal Revenue Code of 1986, as amended and the Treasury regulations and
other guidance promulgated thereunder (“Section 409A”), and no provision of this
Plan shall be interpreted or construed to transfer any liability for failure to
comply with Section 409A or any other legal requirement from any Executive or
any other individual to the Company.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If an Executive is deemed on his or her Date of Termination to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code, then with regard to any payment or the provision of any benefit hereunder
that is otherwise considered deferred compensation under Section 409A payable on
account of a “separation from service,” and that is not exempt from Section 409A
as involuntary separation pay or a short-term deferral (or otherwise), such
payment or benefit shall be made or provided at the date which is the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 7 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum without interest, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b)

3

--------------------------------------------------------------------------------

 

solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.  Whenever a payment hereunder specifies a payment period with
reference to a number of days, the actual date of payment within the specified
period shall be within the sole discretion of the Company. Each payment due
hereunder shall be treated as a separate payment.  

Notwithstanding any other provision of this Plan to the contrary, this Plan
shall be interpreted, operated and administered in a manner consistent with such
intentions.

8.

SECTION 280G

If any payment or benefit due under this Plan, together with all other payments
and benefits (including, without limitation, the acceleration of vesting of
stock options and/or other equity-based compensation awards) to which an
Executive is entitled from the Company, or any affiliate thereof, would (if paid
or provided) constitute an “excess parachute payment” (as defined in Section
280G(b)(1) of the Internal Revenue Code of 1986, as amended (the “Code”), or any
successor provision), the amounts otherwise payable and benefits otherwise due
under this Agreement will either (i) be delivered in full, or (ii) be limited to
the minimum extent necessary to ensure that no portion thereof will fail to be
tax-deductible to the Company by reason of Section 280G of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state or
local income and employment taxes and the excise tax imposed under Section 4999
of the Code, results in the Executive’s receipt, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be subject to the excise tax imposed under Section 4999 of the
Code.  In the event that the payments and/or benefits are to be reduced pursuant
to this Section 8, such payments and benefits shall be reduced such that the
reduction of compensation to be provided to Executive as a result of this
Section 8 is minimized.  In applying this principle, the reduction shall be made
in a manner consistent with the requirements of Section 409A of the Code and
where two economically equivalent amounts are subject to reduction but payable
at different times, such amounts shall be reduced on a pro rata basis but not
below zero.

10.

NO CONTINUED RIGHT TO EMPLOYMENT

The provisions of this Plan do not constitute a contract of employment between
the Company and any employee. The Plan creates no contractual rights with
respect to the continuation of an Executive’s employment with the Company.

11.

TAX TREATMENT

Severance payments under this Plan will be subject to local, state and federal
tax deductions and withholdings in accordance with applicable law.

12.

ADMINISTRATION

This Plan shall be administered and interpreted by the Compensation Committee of
the Company’s Board of Directors.

4

--------------------------------------------------------------------------------

 

13.

MISCELLANEOUS

 

(a)

Governing Law. This Plan is designed to qualify as a severance pay arrangement
within the meaning of Section 3(2)(B)(i) of ERISA and is intended to be excepted
from the definitions of “employee pension benefit plan” and “pension plan” set
forth under Section 3(2) of ERISA and is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
the regulations published by the Secretary of Labor.  In addition, the Plan is
intended to be a plan that primarily for the purpose of providing benefits to a
select group of management or highly compensated employees within the meaning of
ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  The Plan and all rights under
it will be governed and construed in accordance with ERISA and, to the extent
not preempted by Federal law, with the laws of the State of California,
excluding choice of law rules.

 

(b)

Offset.  To the maximum extent permitted by applicable law, the Company shall be
permitted to offset against any payments due under this Plan amounts owed to the
Company or any Affiliate by the applicable Executive, including, without
limitation, amounts owed as a result of the applicable of any clawback or
compensation recovery policy maintained by the Company from time to time and
applicable to the Executive.

 

(c)

Severability. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan.

 

(d)

Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision thereof.

 

(e)

Amendment, Termination. This Plan may be amended, modified or terminated at any
time by written action of the Compensation Committee or the Board; provided,
however, that any termination or any such amendment or modification that
materially and adversely affects the rights of an Executive shall not be
effective as applied to such Executive until six (6) months after the Company
provides written notice such Executive of any such termination, amendment or
modification.

 

(f)

Successors. This Plan is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Plan shall inure to the
benefit of and be enforceable by the Executive’s legal representatives. This
Plan shall inure to the benefit of and be binding upon the Company and its
successors and assigns. As used in this Plan, “Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Plan by operation of law, or
otherwise.

5

--------------------------------------------------------------------------------

 

 

(g)

Counterparts. This Plan may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

14.

DEFINITIONS

“Accrued Obligations” means the sum of any portion of the Executive’s base
salary earned but not yet paid through the date of termination and any accrued
and unpaid vacation pay, in each case, to the extent earned, but not yet paid by
the Company through the date of termination, along with any other benefits or
compensation payable under any of the Company’s employee benefit plans in
accordance with the applicable plan’s terms.

“Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent; (c)
any corporation, trade or business (including, without limitation, a partnership
or limited liability company) which is directly or indirectly controlled 50% or
more (whether by ownership of stock, assets or an equivalent ownership interest
or voting interest) by the Company or one of its Affiliates; (d) any trade or
business (including, without limitation, a partnership or limited liability
company) which directly or indirectly controls 50% or more (whether by ownership
of stock, assets or an equivalent ownership interest or voting interest) of the
Company; and (e) any other entity in which the Company or any of its Affiliates
has a material equity interest and which is designated as an “Affiliate” by
resolution of the Committee; provided that, unless otherwise determined by the
Committee, the Common Stock subject to any Award constitutes “service recipient
stock” for purposes of Section 409A of the Code or otherwise does not subject
the Award to Section 409A of the Code.

“Board” means the Board of Directors of Herbalife Ltd.

“Cause” means, with respect to an Executive’s Termination of Employment, the
Executive’s: (i) failure to perform substantially all of his or her duties, (ii)
commission of, or indictment for a felony or any crime involving fraud or
embezzlement or dishonesty or conviction of, or plea of nolo contendere to a
misdemeanor (other than a traffic violation) punishable by imprisonment under
federal, state or local law; (iii) engagement in an act of fraud or of willful
dishonesty towards the Company or any of its Affiliates; (iv) willful misconduct
or negligence resulting in a material economic harm to the Company or any of its
Affiliates; (v) violation of a federal or state securities law or regulation;
(vi) dishonesty detrimental to the best interests of the Company or any of its
Affiliates; (vii) conduct involving any immoral acts which is reasonably likely
to impair the reputation of the Company or any of its Affiliates; (viii) willful
disloyalty to the Company or any of its Affiliates; (ix) violation, as
determined by the Board based on opinion of its counsel, by of any securities or
employment laws or regulations; (x) use of a controlled substance without a
prescription or the use of alcohol which impairs his or her ability to carry out
his or her duties and responsibilities; or (xi) material violation of the
Company’s policies and procedures or any breach of any agreement between the
Company and him or her.

“Disability” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time

6

--------------------------------------------------------------------------------

 

of the determination by the Committee of the Disability. Notwithstanding the
foregoing, for Awards that are subject to Section 409A of the Code, Disability
shall mean that a Participant is disabled under Section 409A(a)(2)(C)(i) or (ii)
of the Code.

“Good Reason” means: (i) a material reduction in the Executive’s annual base
salary unless such reduction is part of an across-the-board reduction in
executive officer base salaries approved by the Company’s Chief Executive
Officer; (ii) a material diminution in the Executive’s authority, duties and
responsibilities from those either previously in effect or, if applicable, as
defined in an employment agreement between the Executive and the Company
(serving in a similar functional role (e.g., financial, legal) following a
corporate transaction shall not in and of itself be deemed a material
diminution); or (iii) the relocation of the Executive’s primary office location
of more than 50 miles that places the primary office farther from Executive’s
residence than it was before; provided, however, that Good Reason shall not
exist unless the Executive has given written notice to the Company within ninety
(90) days of the initial existence of the Good Reason event or condition(s)
giving specific details regarding the event or condition; and unless the Company
has had at least thirty (30) days to cure such Good Reason event or condition
after the delivery of such written notice and has failed to cure such event or
condition within such thirty (30) day cure period.

“Termination Without Cause” An involuntary termination of an Executive by the
Company for any reason other than a Termination for Cause.

15.

CLAIMS PROCEDURE

If an Executive makes a written request alleging a right to receive benefits
under this Plan or alleging a right to receive an adjustment in benefits being
paid under the Plan, the Company shall treat it as a claim for benefits. All
claims for benefits under the Plan shall be sent to the General Counsel of the
Company and must be received within 30 days after the Date of Termination. If
the Company determines that any individual who has claimed a right to receive
benefits under the Plan is not entitled to receive all or a part of the benefits
claimed, it will inform the claimant in writing of its determination and the
reasons therefore in terms calculated to be understood by the claimant. The
notice will be sent within 90 days of the written request, unless the Company
determines additional time, not exceeding 90 days, is needed and provides the
Participant with notice, during the initial 90-day period, of the circumstances
requiring the extension of time and the length of the extension. The notice
shall make specific reference to the pertinent Plan provisions on which the
denial is based, and describe any additional material or information that is
necessary. Such notice shall, in addition, inform the claimant what procedure
the claimant should follow to take advantage of the review procedures set forth
below in the event the claimant desires to contest the denial of the claim. The
claimant may within 90 days thereafter submit in writing to the Compensation
Committee a notice that the claimant contests the denial of his or her claim by
the Company and desires a further review. The Compensation Committee shall
within 60 days thereafter review the claim and authorize the claimant to appear
personally and review the pertinent documents and submit issues and comments
relating to the claim to the persons responsible for making the determination on
behalf of the Compensation Committee. The Compensation Committee will render its
final decision with specific reasons therefor in writing and will transmit it to
the claimant within 60 days of the written request for review, unless the
Compensation Committee determines additional time, not exceeding 60 days, is

7

--------------------------------------------------------------------------------

 

needed, and so notifies the Participant during the initial 60-day period. The
Compensation Committee may revise the foregoing procedures as it determines
necessary to comply with changes in the applicable U.S. Department of Labor
regulations.

16.

ERISA COMPLIANCE

Participants in the Plan are entitled to certain rights and protection under
Employee Retirement Income Security Act of 1974 (“ERISA”).  ERISA provides that
you shall be entitled to:

(a) Examine, without charge, at the Company’s offices and at other specified
locations all documents governing the plan filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

(b) Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan and updated summary plan description.  The
administrator may make a reasonable charge for the copies.

(c) If a claim for a welfare benefit is denied or ignored, in whole or in part,
participants have a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

(d) Under ERISA, there are steps a participant can take to enforce the above
rights.  For instance, if a participant request a copy of plan documents or the
latest annual report from the plan and do not receive them within 30 days, the
participant may file suit in a Federal court.  In such a case, the court may
require the plan administrator to provide the materials and pay the participant
up to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the administrator.

(e) If a participant has a claim for benefits which is denied or ignored, in
whole or in part, the participant may file suit in a state or Federal court.

(f) If it should happen that a participant is discriminated against for
asserting his or her rights, the participant may seek assistance from the U.S.
Department of Labor, or the participant may file suit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If a participant
is successful, the court may order the person the participant sued to pay these
costs and fees.  If a participant loses, the court may order the participant to
pay these costs and fees, for example, if it finds a claim is frivolous.

If participants have any questions about your plan, please contact the plan
administrator.  If participants have any questions about this statement or about
participants’ rights under ERISA, or if a participant needs assistance in
obtaining documents from the plan administrator, the participant should contact
the nearest office of the Employee Benefits Security Administration, U.S.
Department of Labor, listed in a telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.

8

--------------------------------------------------------------------------------

 

Participants may also obtain certain publications about their rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration at 1-866-444-EBSA (3272) or accessing their
website at http://www.dol.gov/ebsa.

 

Executive Officer Severance Plan

 

Name of Plan

 

Executive Officer Severance Plan

Type of Plan

 

“Welfare” plan

Plan Records

 

Kept on a calendar-year basis

Plan Year

 

January 1 – December 31

Plan Funding

Unfunded - Company and Affiliates provide severance benefits from general
assets.

 

Plan Sponsor

 

Herbalife International of America, Inc.

Plan Number

 

503

Plan Administrator
and Named Fiduciary

Herbalife International of America, Inc.

800 West Olympic Blvd. Suite 406

Los Angeles, CA 90015

 

Agent for
Service of Legal
Process on the Plan

Herbalife International of America, Inc.
c/o General Counsel
800 West Olympic Blvd. Suite 406

Los Angeles, CA 90015

 

Trustee

Not applicable

 

Insurance Company

Not applicable

 

 

9

--------------------------------------------------------------------------------

 

SCHEDULE A

(Updated as of November 1, 2016)

 

Eligible Individual

Initial Severance Payment Multiple

Severance Payment Multiple after 5 years of Plan participation

Chief Executive Officer

2.0 times

1.5 times

President

1 times

0.5 times

Chief Operating Officer

1 times

0.5 times

Chief Financial Officer

1 times

0.5 times

 

10